DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 15, 16 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 19 of U.S. Patent No. 8,754,371 B2 (Hunter et al., hereinafter Hunter). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, claim 1 of Hunter teaches a mass spectrometer, comprising:
A vacuum housing defining a vacuum cavity;
An electrode disposed within the vacuum cavity and configured to be charged to an electrode potential; and
A conversion circuit, disposed within the vacuum cavity and operably coupled to the electrode to convert an input voltage from a power source outside the vacuum cavity to provide the electrode potential for the electrode.
Regarding claim 3, claim 5 of Hunter teaches that the input voltage is up to 12 V (1-36 V, overlapping the claimed range).  Hunter does not teach that the input current to the conversion circuit is 0.5-1.1 A, however it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the input current as a matter of selecting a current level that produces a desired output voltage through routine experimentation (i.e. adjusting a current output of the power source) with predictable results.
Regarding claim 4, claim 5 of Hunter teaches that the electrode potential is from 100 V to 5 kV.
Regarding claim 5, claim 3 of Hunter teaches that the electrode is an electron source electrode (it accelerates an electron towards an analyte, claim 2, and can therefore be considered part of the electron source of claim 3) disposed within a vacuum cavity and associated with an electron source of the mass spectrometer, to generate one or more electrons.
Regarding claim 6, claim 3 of Hunter teaches that the electrode is an ion source electrode (i.e. it is part of the electron source that accelerates an electron towards an analyte; it would be obvious to one of ordinary skill that the electron impact is to ionize the analyte) associated with an ion source of the mass spectrometer.
	Regarding claim 15, claim 19 of Hunter teaches a mass spectrometer, comprising:
	A vacuum housing comprising a vacuum cavity (claim 1);
	A controller circuit, disposed within the vacuum cavity, to control operation of the mass spectrometer (control electronics to vary the electrode potential, which affects 
	A conversion circuit, disposed within the vacuum cavity and operably coupled to the controller circuit (claim 1 C), to convert an input voltage form a power source outside the vacuum cavity so as to provide a set of digital voltage signals to the controller circuit (claim 15 teaches that the control circuit is a digital to analog converter, so the input to it from the converter circuit is implicitly a digital voltage). 
	Regarding claim 16, claim 19 of Hunter teaches a feedthrough embedded in the vacuum housing to provide an electrical connection between a conversion circuit and a power source (claim 1 D, the feedthrough connects the outside of the housing to the inside so it must be embedded in the housing).
	Regarding claim 21, claim 19 of Hunter does not teach that input voltage is up to 12 V or that the input current to the conversion circuit is 0.5-1.1 A, however it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the electrode voltage as a matter of selecting a voltage range that produces a desired effect on the  spectrometer with no unexpected result, and to adjust the input current as a matter of selecting a current level that produces a desired output voltage through routine experimentation (i.e. adjusting a current output of the power source) with predictable results.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,236,172 B2 (Hunter et al., hereinafter Hunter ‘172). 
Regarding claim 2, claim 19 of Hunter ‘172 teaches a mass spectrometer, comprising:
A vacuum housing defining a vacuum cavity;
An electrode (conversion electrode) disposed within the vacuum cavity and configured to be charged to an electrode potential; and
A conversion circuit, disposed within the vacuum cavity and operably coupled to the electrode to convert an input voltage from a power source outside the vacuum cavity to provide the electrode potential for the electrode.
Regarding claim 3, claim 19 of Hunter ‘172 does not teach that input voltage is up to 12 V or that the input current to the conversion circuit is 0.5-1.1 A, however it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the electrode voltage as a matter of selecting a voltage range that produces a desired effect on the  spectrometer with no unexpected result, and to adjust the input current as a matter of selecting a current level that produces a desired output voltage through routine experimentation (i.e. adjusting a current output of the power source) with predictable results.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Hunter in view of Ardelt (US 20110155903 A1).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of Hunter ‘172 in view of Ardelt.
Regarding claim 11, claim 1 of Hunter/claim 19 of Hunter ‘172 teaches all the limitations of present claim 2 as described above.  Hunter does not teach that a ground of the power source is in electrical communication with the vacuum housing.

It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the power source ground of Hunter to the vacuum housing, in order to ground the housing as taught by Ardelt to prevent voltage from building up on the housing which would interfere with the operation of the device and be dangerous to an operator outside the housing.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Hunter in view of Scheidemann (US 20050017166 A1).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of Hunter ‘172 in view of Scheidemann.
Regarding claim 12, claim 1 of Hunter/claim 19 of Hunter ‘172 teaches all the limitations of present claim 2 as described above.  Hunter does not teach that the mass spectrometer comprises a substrate disposed within the vacuum cavity, wherein the conversion circuit is mounted onto the substrate, an ion detector mounted onto the substrate to generate a current based on the number of ions collected by the detector, and a mass analyzer, coupled to the ion detector and mounted on the substrate, to determine, based on the current, a mass of a particle corresponding to at least one ion collected by the detector.
Scheidemann teaches a mass spectrometer comprising an ion detector (22A) to generate a current based on a number of collected ions and a mass analyzer (magnetic 
It would have been obvious to one of ordinary skill in the art at the time of the invention to mount the components of the system of Hunter, including the conversion circuit (and the mass analyzer and detector, which are implicitly part of the mass spectrometer of Hunter as the system cannot function without some means of mass selecting and detecting ions) onto a single substrate as taught by Scheidemann, in order to provide a sturdy and accurate construction and easy alignment of parts of a small vacuum chamber as described by Scheidemann [0101].
Allowable Subject Matter
Claims 7-10, 13-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a mass spectrometer having a vacuum cavity with conversion electronics for converting a power source voltage to provide a voltage to an electrode within the cavity, wherein the electrode is a repeller or trap electrode of an ion source or a detector electrode, or that a controller within the housing provides a digital voltage to a conversion circuit while also comprising a processor and an RF communication circuit .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.